UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) August 17, 2011 MB FINANCIAL, INC. (Exact name of registrant as specified in its charter) Maryland 0-24566-01 36-4460265 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification Number) 800 West Madison Street, Chicago, Illinois (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (888) 422-6562 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On August 19, 2011, MB Financial, Inc. (the “Company”) filed a Current Report on Form 8-K to report the appointment of Renee Togher as a director of the Company, effective August 17, 2011.At the time of Ms. Togher’s appointment, the Company’s Board of Directors had not yet determined the Board committees on which Ms. Togher would serve. Pursuant to Instruction 2 to Item 5.02 of Form 8-K, this amendment on Form 8-K/A is being filed to report that effective October 26, 2011, the Board appointed Ms. Togher as a member of the Board’s Compliance and Audit Committee and the Board’s Organization and Compensation Committee. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MB FINANCIAL, INC. Date: 10/31/2011 By: /s/Jill E. York Jill E. York Vice President and Chief Financial Officer
